         Case 2:18-cr-00265-LRH-EJY Document 49 Filed 04/20/20 Page 1 of 4




 1
 2
 3
 4
 5
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:18-cr-265-LRH-EJY

12                  Plaintiff,                                    ORDER APPROVING
                                                                   STIPULATION TO
13          v.
                                                                CONTINUE SENTENCING
14   DESHONE ORR,                                                      HEARING
                                                                     (Fourth Request)
15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Christopher Burton, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Raquel Lazo, Assistant Federal Public Defender, counsel for Deshone Orr, that the
21   Sentencing Hearing currently scheduled on May 5, 2020 at 9:45 am, be vacated and continued
22   to a date and time convenient to the Court, but no sooner than sixty (60) days.
23          This Stipulation is entered into for the following reasons:
24          1.      On March 19, 2020, Chief District Judge Du issued Temporary General Order
25   2020-04 which noted that “the COVID-19 pandemic has continued to spread,” resulting in the
26   need for “more aggressive social-distancing measures.” Chief District Judge Du noted further
         Case 2:18-cr-00265-LRH-EJY Document 49 Filed 04/20/20 Page 2 of 4




 1   that, “[o]n March 17, 2020, the Governor of the State of Nevada ordered the closure of many
 2   business establishments and strongly encouraged all citizens to stay home.” Accordingly, the
 3   Court ordered the temporary closure of the Clerk’s office, and implemented other changes,
 4   including “striving to eliminate in-person court appearances.” In the event any hearing must go
 5   forward, the Court will conduct the hearing via video or teleconference. The Court will vacate
 6   or amend GO 2020-04 no later than April 30, 2020.
 7           2.     On March 30, 2020, Chief District Judge Du issued Temporary General Order
 8   2020-05 finding that felony pleas and sentencings “cannot be conducted in person in this district
 9   without seriously jeopardizing public health and safety.” Chief District Judge Du further found
10   that if a judge finds that a felony sentencing cannot be further delayed without serious harm to
11   the interests of justice, the judge may, with defendant’s consent after consultation with counsel,
12   use video conferencing.
13           3.     On April 16, 2020, this Court issued an order in this case directing the parties
14   “(1) to advise whether the defendant consents to proceed with sentencing, as scheduled but
15   using video conference and (2) to explain why the sentencing cannot be further delayed without
16   serious harm to the interests of justice, or (3) to advise whether the parties agree to a
17   continuance, indicating the maximum length of time.” ECF No. 47
18           4.     Mr. Orr is currently incarcerated. Although he consents to proceeding via video
19   conferencing, at this time and given the facts of this case, defense counsel cannot articulate
20   specific reasons why the case cannot be further delayed “without serious harm to the interests
21   of justice.”
22           5.     The parties agree to the continuance. Defense counsel has spoken to Mr. Orr,
23   and he agrees to a continuance of 60 days.
24           This is the fourth request for a continuance of the sentencing hearing.
25
26
                                                      2
       Case 2:18-cr-00265-LRH-EJY Document 49 Filed 04/20/20 Page 3 of 4




 1        DATED this 17th day of April, 2020.
 2
 3   RENE L. VALLADARES                         NICHOLAS A. TRUTANICH
     Federal Public Defender                    United States Attorney
 4
 5      /s/ Raquel Lazo                            /s/ Christopher Burton
     By_____________________________            By_____________________________
 6   RAQUEL LAZO                                CHRISTOPHER BURTON
     Assistant Federal Public Defender          Assistant United States Attorney
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                3
         Case 2:18-cr-00265-LRH-EJY Document 49 Filed 04/20/20 Page 4 of 4




 1                                UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:18-cr-00265-LRH-EJY
 4
                    Plaintiff,                          ORDER
 5
            v.
 6
     DESHONE ORR,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled

11   for Tuesday, May 5, 2020 at 9:45 a.m., be vacated and continued to Thursday, July 16, 2020,

12   at the hour of 10:00 a.m., before District Judge Larry R. Hicks in a Las Vegas courtroom to be

13   announced at a later time.

14
15
16
17   DATED this ___ day of April, 2020.
18
19
20
                                                 ________________________________
21                                               UNITED STATES DISTRICT JUDGE
22
23
24
25
26
                                                    4
